Citation Nr: 1542994	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  07-00 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and as secondary to his service-connected heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty during the following periods: November 1990 to April 1992; January 1997 to June 1997; January 1999 to July 1999; November 1999 to September 2001; November 2001 to November 2002; and March 2003 to September 2003.  The Veteran had additional service with the United States Navy Reserve.  The Veteran's served in the Southwest Asia theater of operations from February to March 2002.

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Appeals (VA) Regional Office (RO) in Washington, DC.  The RO in Roanoke, Virginia has current jurisdiction. 

In November 2010, the Board remanded the above-captioned matter development.  In January 2013, the Board denied the above-captioned claims.  The Veteran appealed the Board's January 2013 decision to the United States Court of Appeals for Veterans Claims (Court) as it pertains to the claim captioned on the title page.  

In December 2013, the Court vacated the January 2013 Board decision as it pertained to the anxiety disorder, and remanded the matter back to the Board for development consistent with the parties' Joint Motion for an Order Partially Vacating and Remanding the Board Decision (Joint Motion).  

In June 2014, the Board remanded the claim for further development.  The issue of entitlement to service connection for a heart disorder was previously on appeal.  However, in a January 2015 rating decision, the RO granted service connection for the condition and thus it is no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served in the Persian Gulf and in a January 2015 rating decision the RO granted service connection for a heart condition with an evaluation of 60 percent effective April 30, 2004.  Although the Veteran has not asserted service connection based on her service in the Persian Gulf or service connection on a secondary basis, courts have held that because proceedings before VA are nonadversarial, VA's obligation to analyze claims goes beyond the arguments explicitly made.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.).  

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  To date, the Veteran's claim has not been considered under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  In light of the foregoing, the Board finds that the AOJ must provide the Veteran with appropriate notice of the evidence needed to establish service connection under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

In light of the Veteran's newly service-connected heart disorder, the AOJ must also provide the Veteran with appropriate notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for an acquired psychiatric disorder as secondary to her service-connected disabilities in accordance with 38 C.F.R. § 3.310.  

Additionally, the Board finds that the Veteran must be scheduled for a VA examination addressing whether her conditions are due to undiagnosed illness or a medically unexplained chronic multi-symptom illnesses, or secondary to her service-connected heart disorder.

The most recent medical treatment record in the claims file is a March 2009 VA treatment record.  On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his acquired psychiatric disorder, and take appropriate measures to obtain those records. Any additional, pertinent VA or private treatment records should be associated with the file. See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to her claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice regarding the evidence and information necessary to substantiate her claim of entitlement to service connection for an acquired psychiatric disorder as secondary to her service-connected disabilities in accordance with 38 C.F.R. § 3.310.  

2.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. §§ 1117, 5103(a) (West 2014) and 38 C.F.R. §§ 3.317, 3.159(b) (2014) that includes an explanation as to the information or evidence needed to establish a claim for service connection due to an undiagnosed illness.

3.  Contact the Veteran and ask that she identify any outstanding VA and non-VA records pertaining to her acquired psychiatric disorder that are not already of record.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.  This should specifically include VA treatment records since March 2009.  

4.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service acquired psychiatric disorder symptoms.  She should be provided an appropriate amount of time to submit this lay evidence.

5.  After completing all development set forth in paragraphs 1 and 4 above, arrange for the Veteran to undergo a VA examination to address her acquired psychiatric disorder.

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding her symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a)  Please state whether the symptoms of the Veteran's acquired psychiatric disorder(s) are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis? 

(c)  If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not that any diagnosed acquired psychiatric disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(e)  If not directly related to service on the basis of questions (b)-(d), is any acquired psychiatric disorder proximately due to, the result of, or caused by any service-connected disabilities, to include the Veteran's service-connected heart disorder?  

(f)  If not caused by another medical condition, has any acquired psychiatric disorder been aggravated (made permanently worse or increased in severity) by any service-connected disabilities, to include the Veteran's service-connected heart disorder?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (f), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and her representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

